



WARNING

THIS
    IS AN APPEAL UNDER THE

YOUTH
    CRIMINAL JUSTICE ACT

AND
    IS SUBJECT TO:

110. (1)
Subject to this section, no person shall publish the
    name of a young person, or any other information related to a young person, if
    it would identify the young person as a young person dealt with under this Act.

111. (1)
Subject to this section, no person shall publish the
    name of a child or young person, or any other information related to a child or
    a young person, if it would identify the child or young person as having been a
    victim of, or as having appeared as a witness in connection with, an offence committed
    or alleged to have been committed by a young person.

138. (1)
Every person who contravenes subsection 110(1)
    (identity of offender not to be published), 111(1) (identity of victim or
    witness not to be published), 118(1) (no access to records unless authorized)
    or 128(3) (disposal of R.C.M.P. records) or section 129 (no subsequent
    disclosure) of this Act, or subsection 38(1) (identity not to be published),
    (1.12) (no subsequent disclosure), (1.14) (no subsequent disclosure by school)
    or (1.15) (information to be kept separate), 45(2) (destruction of records) or
    46(1) (prohibition against disclosure) of the
Young Offenders Act
,
    chapter Y-1 of the Revised Statutes of Canada, 1985,

(a)     is guilty of an indictable
    offence and liable to imprisonment for a term not exceeding two years; or

(b)     is guilty of an offence
    punishable on summary conviction.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. J.C., 2014 ONCA 452

DATE: 20140609

DOCKET: C58271

Doherty, Tulloch and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jason C.

(A Young Person within the meaning of the
Youth
    Criminal Justice Act
)

Appellant

Craig Penney, for the appellant

Michael Fawcett, for the respondent

Heard:  June 6, 2014

On appeal from the sentence imposed by Justice J.R.
    Morgan, of the Ontario Court of Justice (Youth Justice Court), sitting without
    a jury, on January 28, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The seriousness of the offence and the horrible, but hardly unexpected,
    consequences for the victim demanded incarceration as the only penalty capable
    of reflecting the seriousness of the offence and the appellants degree of
    responsibility.  The length of the sentence imposed was well within the
    appropriate range.

[2]

The appeal is dismissed.


